Citation Nr: 1634867	
Decision Date: 09/06/16    Archive Date: 09/09/16

DOCKET NO.  11-22 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an extraschedular evaluation for hypertension, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The appellant had active service from July 1956 to October 1959. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which, in pertinent part, denied entitlement to a rating in excess of 10 percent for hypertension. 

The Veteran testified before the in May 2013.  A transcript of that hearing has been included in the claims folder. 

In a July 2013 decision, the Board denied a disability evaluation in excess of 10 percent for hypertension and found that referral to the Under Secretary for Benefits or the Director of Compensation and Pension Service for extraschedular evaluation was not required.  The Veteran appealed this finding to the United States Court of Appeals for Veterans Claims (Court).

In a May 2015 memorandum decision, the Court vacated the portion of the July 2013 Board decision concerning referral for extraschedular consideration and remanded the matter for further development and readjudication.

Thereafter, in an October 2015 decision, the Board remanded the claim for referral to the Under Secretary for Benefits or the Director, Compensation Service for consideration of the assignment of an extraschedular rating for the appellant's hypertension claim.  A determination by the Director was received in April 2016.  There has been compliance with the Board's previous remand directives.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDING OF FACT

The Veteran's hypertension has not been shown to be so exceptional or unusual, with such related factors as marked interference with employment or repeated hospitalization, to warrant the assignment of a higher rating on an extraschedular basis.


CONCLUSION OF LAW

The criteria for a rating in excess 10 percent for hypertension on an extraschedular basis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321 4.104, Diagnostic Code 7101 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the VCAA, VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

VA notice was provided via letter dated in April 2010, which fully addressed all notice elements.  See Dingess/Hartman. v. Nicholson, 19 Vet. App. 473 (2006).

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated with claims file.  All identified post-service treatment records have been obtained.  The Veteran has not sufficiently identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  

The Veteran was afforded VA examinations in July 2010, June 2011 and May 2014.  The examinations are adequate for the purposes of the matter adjudicated herein, as they were based on consideration of the Veteran's pertinent medical history and described the current severity of the Veteran's disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

Laws and Regulations

Schedular disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015). 

Because the ratings under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual claimant's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun v. Peake, 22 Vet. App. 111, 114 (2008).  In exceptional situations, however, if the rating is inadequate, an extraschedular rating may be warranted.  The governing norm in these cases is a finding that the disability presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b).

The threshold inquiry for extraschedular consideration is a finding that the evidence before VA presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  

As noted in the introduction, the Board has already denied entitlement to a rating in excess of 10 percent for hypertension on a schedular basis; however, in the September 2015 decision, the Board remanded the claim for referral to the Director, Compensation Service, for extraschedular consideration under 38 C.F.R. § 3.321.  Thus, the issue of entitlement to an extraschedular rating for hypertension is before the Board.

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, there is no restriction on the Board's ability to review the denial of an extraschedular rating on appeal.  Floyd v. Brown, 9 Vet. App. 88 (1996).  Here, the Director rendered a decision that an extraschedular evaluation was not warranted.  Thus, the Board may consider the issue of entitlement to a higher rating on an extraschedular basis.

Factual Background and Analysis

The Veteran underwent a VA examination for his hypertension in July 2010.  It was noted that he had hypertension since the early 1970s, which was under good control most of the time until the previous year.  Subsequently, his medication was changed and the condition was again in good control.  The examiner noted that the appellant had no symptoms referable to the hypertension.  Blood pressure readings were not provided.  

An additional VA examination was provided in June 2011.  It was noted that the Veteran had been on medication for his hypertension since at least the early 1970s and the course since onset of the condition was stable.  There was no history of hospitalization, hypertensive renal failure, stroke, nose bleed, myocardial infarction, hypertensive heart disease, heart rhythm disturbance, congestive heart failure, angina, syncope, fatigue, or dyspnea.  On physical examination the Veteran's pulse was 71 beats per minute (BPM).  Respiration was 16.  Blood pressure readings at the time of the examination were 83/48; 100/61; and 97/64.  The diagnosis was essential hypertension with no effects on usual occupation or activities of daily living.  It was noted that the Veteran was unemployed and had retired in 1984 due to eligibility by age or duration of work.  

In testimony provided during the May 2013 Board hearing, the Veteran reported that as a result of his hypertension, he had issues of low blood pressure, anxiety, erectile dysfunction, an enlarged heart, atherosclerosis, and an aneurysm.  

A final VA examination was provided in May 2014.  It was noted that the Veteran's hypertension required continuous medication.  Blood pressure readings at the time of the examination were 139/81; 119/63; and 139/77.  The average blood pressure reading was 132/73.  It was determined that the Veteran's hypertension did not impact his ability to work.  

VA treatment records contain a number of blood pressure readings which generally reveal that that appellant's hypertension is asymptomatic and stable.  

In February 2016, the agency of original jurisdiction (AOJ) referred the extraschedular issue to the Director, VA Compensation Service, for consideration. 

In an opinion received in April 2016, the Director determined that entitlement to a rating in excess of 10 percent for hypertension on an extraschedular basis was not warranted.  He noted that the record was beret of findings showing any symptomology associated with hypertension, let alone any symptomology that was outside the regular rating criteria.  He opined that the Veteran was appropriately rated at 10 percent disabling based upon the need for continuous medication and a history of diastolic readings predominantly 100 or higher in concert with the regular rating criteria.

The Board finds that the Director's opinion is supported by the overall evidence. The Director cited to the relevant regulatory provisions and explained his rationale for concluding that an extraschedular evaluation was not warranted.  There is no evidence that the Veteran's hypertension is exceptional or unusual.  Indeed, the effects of the Veteran's hypertension are contemplated by the schedular criteria-namely fluctuating diastolic and systolic readings.  Throughout the rating period on appeal, the Veteran's hypertension has been asymptomatic and stable.  Further, the Veteran has provided no further information regarding the occupational effects of his hypertension.  Notably, the evidence suggests that the Veteran retired in 1984 due to eligibility by age or duration of work.  Moreover, the VA examiners determined that the appellant's hypertension did not impact his ability to work.  

The Board acknowledges the Veteran's testimony during the May 2013 Board hearing that his hypertension caused low blood pressure, anxiety, erectile dysfunction, an enlarged heart, atherosclerosis, and an aneurysm.  As noted herein, the rating criterion considers fluctuating blood pressure readings.  Further, the evidence demonstrates that service connection has been awarded for aneurysms and erectile dysfunction, secondary to his hypertension.  The medical evidence of record does not show diagnosis of anxiety and the claim was denied in a July 2014 rating decision.  The Board also observes that the Veteran has a pending claim for service connection for heart and related conditions.  Thus, the Board finds that the matters raised at the hearing have been appropriately adjudicated and disposed.  

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. 

In short, there is nothing in the record to persuasively indicate that the Veteran's hypertension causes impairment with employment over and above that which is currently contemplated in the assigned 10 percent schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Thus, entitlement an extraschedular evaluation for hypertension in excess of 10 percent is denied.


ORDER

Entitlement to an extraschedular evaluation for hypertension, currently rated as 10 percent disabling, is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


